Napton, Judge,
delivered the opinion of the court.
This case was determined by the court of common pleas upon the construction of the act of March 3, 1855, (Sess. Acts, 1855, p. 464,) settled by this court in Bradley v. Hol*126loway, 28 Mo. 160. It is contended that the exemption from liability, secured by the act to the sheriff in certain contingencies, should be limited to actions of trespass, and that his liability to an action of replevin for the recovery of the specific property was intended to be left as it was before the passage of the act. In the case of Bradley v. Holloway, the action was replevin, and it was not thought that any distinction was designed to be made on account of the form of action. In fact, so far as the sheriff is concerned, it would be perfectly immaterial whether the suit is replevin or trespass, since the measure of damages in the latter case would be simply the value of the property. Vindictive damages could not be given against the officer acting in obedience to a writ and under the directions of the plaintiff in the execution. The act would therefore answer no useful purpose, if construed to permit actions of replevin.
The judgment is affirmed;
Judge Ewing concurring.